            Case 1:19-cr-00820-AJN Document 41 Filed 07/21/21 Page 1 of 1


                                                                                            7/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                 19-cr-820 (AJN)
  Sanchez, et al.,
                                                                                     ORDER
                          Defendant.




ALISON J. NATHAN, District Judge:

          The Court schedules the sentencing in this matter for October 6, 2021 at 2:00 P.M. The

parties are to submit sentencing submissions in accordance with the Undersigned’s Individual

Practices in Criminal Cases, which is available at https://www.nysd.uscourts.gov/hon-alison-j-

nathan.



          SO ORDERED.

 Dated: July 21, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
